Title: IV-C. Martha Parke Custis’s Estate Account, c.November 1761
From: Washington, George
To: 



[c.November 1761]

Miss Martha Parke Custis


Dr



[Current]

[Sterling]


1760





   To Sundrys for her own use Vizt. Shipped by the Capt. El⟨zey⟩ £30.6 paid the mantuamaker 23/ ⟨illegible⟩ Cambrick 5/ Toys 3/ ⟨illegible⟩ 3 prs of Stocking 4/6 Callico for a G⟨own illegible⟩ yds ⟨illegible⟩ bag holland 10/ 4 yds Irish Linnen 36/ ⟨illegible⟩ making a pair of Silk Do 3/9 ⟨illegible⟩
£ 7. 4.11
&
30. 6. 


1761





   To Ditto vizt knitting a pr of Silk Stockings 4/. School Books 7/8
.11. 8




To Law Charges for one half of £5 and ⟨one [sixth] of⟩ £187.9 paid Mr Mercer by Acct
33.14.10




April





To Balle now due exclusive of the third of 51 hhds Tobo ⟨e⟩ Contra wch Colo. Washington agrees to Assign Bonds and £1650 Bank Stock for
 7880.17. 8 5/12
&
 2228. 5.8     



£7922. 9. 1 5/12

£2258.11.8



   
      
         Contra
         Cr.
      
   





1759 Octr





By Balle of your Acct ⟨then settled⟩ and approvd of by the General Court
£7426.17.11
&
£1599. 8.3 1/2


1761 Apl





By one third of the Balle ⟨illegible⟩ settled
92. 6. 9 5/12
&
563. 4.  11/12


By interest Settled to ⟨illegible⟩ Sterlg at 5 & 4 prCt
403. 4. 5

95.19.3 7/12


By one third of 51 hhds ⟨illegible⟩






£7922. 9. 1 5/12
&
 2258.11.8    


